Exhibit 10.3
FIRST MERCHANTS CORPORATION
Form of Waiver
     In consideration for the benefits I will receive as a result of my
employer’s participation in the United States Department of the Treasury’s TARP
Capital Purchase Program, I hereby voluntarily waive any claim against the
United States or my employer for any changes to my compensation or benefits that
are required to comply with the regulation issued by the Department of the
Treasury, as published in the Federal Register on October 20, 2008. I
acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program. This waiver includes all claims I may have under the laws of
the United States or any state related to the requirements imposed by the
aforementioned regulation, including without limitation a claim for any
compensation or other payments I would otherwise receive, any challenge to the
process by which this regulation was adopted and any tort or constitutional
claim about the effect of these regulations on my employment relationship.

         
Date: February 20, 2009
 
 
[Name]    

UST Seq. No. 745

 